   Case: 1:19-cv-05660 Document #: 94 Filed: 02/09/21 Page 1 of 14 PageID #:812




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

 KANDICE NEALS, INDIVIDUALLY AND ON
 BEHALF OF ALL OTHERS SIMILARLY SITUATED,


              Plaintiffs,
                                                No. 19-cv-05660
        v.                                      Judge Franklin U. Valderrama

 PARTECH, INC.,

              Defendant.

                        MEMORANDUM OPINION AND ORDER

       Kandice Neals (Neals), on behalf of herself and a putative class of similarly

situated individuals, brings this action against ParTech, Inc. (ParTech or PAR), a

developer of cloud-based point-of-sale (POS) systems, for alleged violations of the

Illinois Biometric Information Privacy Act, 740 ILCS 14/1, et seq. (BIPA). R. 32, Am.

Compl. 1 ParTech’s motion for judgment on the pleadings (R. 63, Mot. Remand) and

motion to stay the case proceedings (R. 85, Mot. Stay) are both before the Court. For

the reasons that follow, the Court denies ParTech’s motion for judgment on the

pleadings, which the Court construes as a motion to sever and remand. The Court

also denies ParTech’s motion to stay the case proceedings.

                                    Background

       Starting in May 2018, Neals was employed by Charley’s Philly Steaks

(Charley’s), a restaurant in Schaumburg, Illinois. Am. Compl. ¶ 27. As a new



1Citations to the docket are indicated by “R.” followed by the docket number and, where
necessary, a page or paragraph citation.
   Case: 1:19-cv-05660 Document #: 94 Filed: 02/09/21 Page 2 of 14 PageID #:813




employee, Charley’s required Neals to “punch” in and out of work each day by

scanning her fingerprints into the ParTech POS system at the Schaumburg

restaurant. Id. ¶¶ 22, 28–29. The POS system collected and stored Neals’s

fingerprints in the ParTech database. Id. ¶ 28. ParTech did not inform Neals in

writing of the specific purpose and length of time for which Neals’s fingerprints were

being collected, stored, and used. Id. ¶ 5. ParTech did not obtain Neals’s written

release to allow ParTech to collect or store her fingerprints. Id. Nor did ParTech make

available information about its biometric data retention policy or other guidelines

regarding the permanent destruction of the biometric information it possessed,

namely, Neals’s and the purported class’s fingerprints. Id.

      BIPA regulates “the collection, use, safeguarding, handling, storage, retention,

and destruction of biometric identifiers and information.” 740 ILCS 14/5(g); see also

Liu v. Four Seasons Hotel, Ltd., 138 N.E.3d 201, 204 (Ill. App. Ct. 2019). “Biometric

identifier” includes, among other things, a fingerprint. 740 ILCS 14/10. “‘Biometric

information’ means any information, regardless of how it is captured, converted,

stored, or shared based on an individual’s biometric identifier used to identify an

individual.” Id. Biometric information is particularly sensitive because unlike social

security numbers, which can be changed if necessary, biometric identifiers cannot be

changed. Id. § 14/5(c). BIPA provides “robust protections for the biometric

information of Illinois residents.” Thornley v. Clearview, 984 F.3d 1241, 1242 (7th Cir.

2021). Section 14/15(a) of BIPA requires private entities that possess biometric

information to develop a publicly available written policy that includes a retention



                                           2
   Case: 1:19-cv-05660 Document #: 94 Filed: 02/09/21 Page 3 of 14 PageID #:814




schedule and destruction guidelines. 740 ILCS 14/15(a). Under Section 14/15(b),

private entities must (1) inform the individual, whose biometric information is being

collected, that such information is being collected or stored; (2) inform the individual

in writing of the specific purpose and length of term for which the biometrics are

being collected, stored, and used; and (3) receive a written release from the individual.

Id. § 14/5(b).

       Neals maintains that ParTech is a private entity that violated and continues

to violate Sections 14/15(a) and 15(b) of BIPA. Am. Compl. ¶¶ 5, 44. She seeks to

represent a class of “[a]ll residents of the State of Illinois who scanned their

fingerprints into a ParTech POS system in the State of Illinois” (the Class). Id. ¶ 35.

Neals specifically alleges that ParTech’s violations include: (1) failing to properly

inform Neals and Class members in writing of the specific purpose and length of time

for which their fingerprints were being collected, stored, and used (id. ¶ 5); (2) failing

to provide a publicly available retention schedule and guidelines for permanently

destroying Neals’s and the Class’s fingerprints (id.); (3) failing to actually adhere to

that retention schedule and delete the biometric information (id. ¶ 42); (4) failing to

receive a written release from Neals or the Class members to collect, capture, or

otherwise obtain their fingerprints (id. ¶ 5); and (5) continuing to negligently collect,

store, and use Neals’s and the Class’s biometric data (id. ¶¶ 20, 51). 740 ILCS

14/15(a)–(b).

       Neals originally filed suit against ParTech in the Circuit Court of Cook County,

Illinois, R. 1-1, which ParTech then removed to federal court on the basis of diversity



                                            3
   Case: 1:19-cv-05660 Document #: 94 Filed: 02/09/21 Page 4 of 14 PageID #:815




jurisdiction. 2 R. 1. ParTech moved to dismiss the action under Federal Rule of Civil

Procedure 12(b)(6), arguing, among other things, that Neals had not sufficiently

alleged that she scanned her fingerprints into ParTech’s system in Illinois, a

requirement under the BIPA statute. R. 19. The Court 3 agreed with ParTech,

dismissing the action without prejudice and with leave to amend. R. 30. On January

15, 2020, Neals filed the instant First Amended Complaint, and ParTech

subsequently answered. Am. Compl.; R. 35. ParTech now moves for judgment on the

pleadings, requesting that the Court enter judgment in ParTech’s favor relating to

Neals’s BIPA Section 15(a) claim on the basis of a lack of subject matter jurisdiction

and remand that claim (or alternatively, this case in its entirety) back to state court.

Mot. Remand at 6. ParTech also moves to stay the case proceedings for ninety days

pending two imminent rulings from the Illinois Appellate Court on what statute of

limitations period applies to BIPA claims (Tims v. Black Horse Carriers, No. 1-20-

0563 (1st Dist.) and Marion v. Ring Container Techs., LLC, No. 3-20-0184 (3d Dist.)).

Mot. Stay at 1.

                                   Legal Standards

         The motion for judgment on the pleadings challenges the Court’s subject

matter jurisdiction over Neals’s Section 15(a) claim (notably, the propriety of the form

of ParTech’s challenge is discussed further below). When deciding a facial challenge

to subject matter jurisdiction—that is, when the defendant argues that the


2Neals is an Illinois citizen. ParTech is a citizen of Delaware and New York. See Am. Compl.
¶¶ 7–8, 10.
3This case was previously assigned to Judge Guzmán. It was reassigned to this Court on

September 28, 2020. R. 74.
                                             4
   Case: 1:19-cv-05660 Document #: 94 Filed: 02/09/21 Page 5 of 14 PageID #:816




plaintiff’s allegations as to jurisdiction are inadequate—“the district court must

accept as true all well-pleaded factual allegations, and draw reasonable inferences in

favor of the plaintiff.” Ezekiel v. Michel, 66 F.3d 894, 897 (7th Cir. 1995); see also

Silha v. ACT, Inc., 807 F.3d 169, 174 (7th Cir. 2015) (“[W]hen evaluating a facial

challenge to subject matter jurisdiction,” the Court employs the Twombly–

Iqbal “plausibility” standard, “which is the same standard used to evaluate facial

challenges to claims under Rule 12(b)(6).”).

      As for the motion to stay, district courts have the inherent power to control

their own dockets, including the power to stay proceedings before them. Clinton v.

Jones, 520 U.S. 681, 706 (1997) (“The District Court has broad discretion to stay

proceedings as an incident to its power to control its own docket.”); Munson v. Butler,

776 F. App’x 339, 342 (7th Cir. 2019) (“[A] district court has inherent power to

exercise its discretion to stay proceedings to avoid unnecessary litigation of the same

issues.”). How best to manage the court’s docket “calls for the exercise of judgment,

which must weigh competing interests and maintain an even balance.” Landis v. N.

Am. Co., 299 U.S. 248, 254–55 (1936). In evaluating whether to exercise their

discretion to stay proceedings, courts consider “(1) whether a stay will simplify the

issues in question and streamline the trial; (2) whether a stay will reduce the burden

of litigation on the parties and on the court; and (3) whether a stay will unduly

prejudice or tactically disadvantage the non-moving party.” Berkeley*IEOR v.

Teradata Operations, Inc., 2019 WL 1077124, at *5 (N.D. Ill. Mar. 7, 2019).




                                          5
    Case: 1:19-cv-05660 Document #: 94 Filed: 02/09/21 Page 6 of 14 PageID #:817




                                         Analysis

        The Court addresses ParTech’s motion for judgment on the pleadings

(construed as a motion to sever and remand) first, followed by ParTech’s motion to

stay.

                            I. Motion to Sever and Remand

                                      A. Motion Form

        As a preliminary matter, the Court must address whether ParTech’s motion is

the proper mechanism to challenge the Court’s subject matter jurisdiction over

Neals’s Section 15(a) claim. As noted, ParTech has filed a motion for judgment on the

pleadings. Fed. R. Civ. P. 12(c). Neals maintains that a motion to sever and remand,

not a motion for judgment on the pleadings, is the proper vehicle to challenge subject

matter jurisdiction. See R. 70, Resp. Mot. Remand at 1–2; R. 82, Sur-Reply Mot.

Remand at 1–3 4; see also Romary Assocs., Inc. v. Kibbi LLC, 2011 WL 13254419, at

*2 (N.D. Ind. June 17, 2011) (“It is settled that a motion for a judgment on the

pleadings is a motion for a judgment on the merits.”) (internal citation omitted). In

response, ParTech cites to several cases in support of its position that a judgment on

the pleadings is appropriate here. See R. 73, Reply Mot. Remand at 2. Notably, those

cited cases largely concern a lack of statutory standing rather than Article III

standing and subject matter jurisdiction.


4
 The Court notes that while Neals designates her brief as a “Sur-Reply,” the brief is more
appropriately characterized as a “Sur-Response,” because it was filed in response to
ParTech’s Reply. See Black’s Law Dictionary 1674 (10th ed. 2014) (a surresponse is the
“second response by someone who opposes a motion” and generally “comes in answer to the
movant’s reply.”) No matter, for the purposes of this Opinion, the Court adopts Neals’s “Sur-
Reply” designation.
                                             6
   Case: 1:19-cv-05660 Document #: 94 Filed: 02/09/21 Page 7 of 14 PageID #:818




       Finding that the motion raises jurisdictional issues only, the Court agrees with

Neals that ParTech’s motion is improperly brought as a motion for judgment on the

pleadings. See Consol. Paving, Inc. v. Cty. of Peoria, Ill., 2012 WL 13001935, at *3

(C.D. Ill. Aug. 28, 2012) (“[W]hether an Article III case or controversy exists goes to

the question of the court’s subject matter jurisdiction. A challenge to the court’s

subject matter jurisdiction is properly raised by motion to dismiss under Federal Rule

of Civil Procedure 12(b)(1) and not by a Rule 12(c) motion for judgment on the

pleadings since it is elementary that a court cannot render a judgment in a case which

it has no power to entertain.”) (quoting Lane v. Reid, 559 F. Supp. 1047, 1048–49

(S.D.N.Y. 1983)); see also Collins v. Bolton, 287 F. Supp. 393, 396 (N.D. Ill. 1968)

(“Initially, we believe the motion for judgment on the pleadings, pursuant to Rule

12(c), must be treated as a motion to dismiss for lack of subject matter jurisdiction. It

raises only jurisdictional issues.”).

       Because ParTech’s requested relief is effectively a remand (and because a Rule

12(b)(1) motion is inappropriate when ParTech has already answered), the Court

instead construes the motion as a motion to sever and remand the Section 15(a) claim.

See 28 U.S.C. § 1447(c) (When a case is removed to federal court from a state court,

“[i]f at any time before final judgment it appears that the district court

lacks subject matter jurisdiction,” the case must be remanded to the state court.); see

also Davis v. Servisair, 2009 WL 3414250, at *1 (N.D. Ill. Oct. 20, 2009).




                                           7
   Case: 1:19-cv-05660 Document #: 94 Filed: 02/09/21 Page 8 of 14 PageID #:819




               B. Article III Standing—Neals’s Section 15(a) Claim

      Putting form aside, ParTech contends that the Court lacks Article III standing

over Neals’s Section 15(a) claim, because Neals has not alleged an injury in fact. Mot.

Remand at 1. Article III standing, a matter of subject matter jurisdiction, consists of

three elements: “[t]he plaintiff must have (1) suffered an injury in fact, (2) that is

fairly traceable to the challenged conduct of the defendant, and (3) that is likely to be

redressed by a favorable judicial decision.” Spokeo, Inc. v. Robins, ––– U.S. ––––, 136

S. Ct. 1540, 1547 (2016). Only the first element of Article III standing is at issue here.

The injury in fact inquiry “asks whether the plaintiff has suffered an invasion of a

legally protected interest that is concrete and particularized and actual or imminent,

not conjectural or hypothetical.” Fox v. Dakkota Integrated Sys., LLC, 980 F.3d 1146,

1151–52 (7th Cir. 2020) (internal citations and quotations omitted). An injury is

“particularized” if it “affect[s] the plaintiff in a personal and individual way.” Id.

(quoting Lujan v. Defs. of Wildlife, 504 U.S. 555, 560 n.1 (1992)). “A generalized

grievance shared by all members of the public will not suffice.” Id. (citing

DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 342–44 (2006)).

      Here, the heart of the jurisdictional dispute is over the nature and concreteness

of injuries for the alleged violation of BIPA Section 15(a). Section 15(a) specifically

requires private entities that possess biometric information to develop, publicly

disclose, and comply with a data retention schedule, including providing for the

permanent destruction of biometric information after its initial purpose is satisfied,




                                            8
   Case: 1:19-cv-05660 Document #: 94 Filed: 02/09/21 Page 9 of 14 PageID #:820




but in no event later than three years from the person’s last interaction with the

entity. 740 ILCS 14/5(a).

       In moving to remand, ParTech argues that there is no Article III “injury in

fact” for the retention-policy claims under Section 15(a) of BIPA. Mot. Remand. It is

true that, in Bryant (the case on which ParTech primarily relies, see Mot. Remand at

3–5 5), the Seventh Circuit held that the retention-policy claim alleged by the plaintiff

in that case did not result in an injury in fact for purposes of Article III

standing. Bryant v. Compass Grp. USA, Inc., 958 F.3d 617, 626 (7th Cir. 2020). The

Seventh Circuit reasoned that the plaintiff had alleged only that a generalized duty

of disclosure to the public had been violated, with no accompanying particularized

harm to the plaintiff herself. See id. (“the duty to disclose under section 15(a) is owed

to the public generally, not to particular persons whose biometric information the

entity collects”).

       Here, however, Neals has alleged more than mere generalized harm arising

from the retention-policy violation. This makes all the difference, because the

Seventh Circuit recently clarified that Bryant made no broad statement on whether

violations of the retention-policy requirement of Section 15(a) satisfy the injury-in-

fact element of standing. Fox, 980 F.3d at 1148–1149. In Fox v. Dakkota Integrated

Sys., LLC, the Seventh Circuit emphasized that Bryant considered only the theory

invoked there—a violation of the generalized duty to publicly disclose the retention



5ParTech  also cites to Figueroa v. Kronos, Inc., 2020 WL 4273995 (N.D. Ill. July 24, 2020) in
support of its position. See Mot. Remand at 2, 5–6. Because Figueroa is pre-Fox and largely
relies on Bryant, the Court need not discuss it in detail here.
                                              9
  Case: 1:19-cv-05660 Document #: 94 Filed: 02/09/21 Page 10 of 14 PageID #:821




policy—“and did not address other provisions” in Section 15(a). Id. (emphasis in

original). Fox held that, moving beyond the general duty to publicly disclose a

retention policy, an injury in fact does arise from violations of the data-retention

requirements themselves. Id. The Seventh Circuit further explained that an

“unlawful retention of biometric data inflicts a privacy injury in the same sense that

an unlawful collection does” and therefore is “as concrete and particularized an

injury” as violations of Section 15(b) of BIPA. Id. at 1154.

       In this case, Neals not only alleges that ParTech fails to publish a retention

and destruction schedule, but also that ParTech continues to retain, use, and analyze

her biometrics indefinitely. Specifically, Neals alleges that:

   •   “PAR continues to collect, store, and use restaurant employees’ biometric data

       in violation of the BIPA.” Am. Compl. ¶ 20.

   •   “The BIPA also mandates that companies in possession of biometric data

       establish and maintain a satisfactory biometric data retention (and—

       importantly—deletion) policy. Specifically, those companies must: (i) make

       publicly available a written policy establishing a retention schedule and

       guidelines for permanent deletion of biometric data (i.e., when the employment

       relationship ends); and (ii) actually adhere to that retention schedule and

       actually delete the biometric information. See 740 ILCS 14/15(a). [. . .]

       Unfortunately, PAR fails to comply with these BIPA mandates.” Am. Compl.

       ¶¶ 42–43 (emphasis added).




                                           10
  Case: 1:19-cv-05660 Document #: 94 Filed: 02/09/21 Page 11 of 14 PageID #:822




   •   “By negligently collecting, storing, and using Plaintiff’s and the Class’s

       biometric identifiers and biometric information as described herein, PAR

       violated Plaintiff’s and the Class’s rights to privacy in their biometric

       identifiers or biometric information as set forth in the BIPA, 740 ILCS 14/1, et

       seq.” Am. Compl. ¶ 51.

       This is not a mere failure to disclose a retention policy case. Neals alleges

more—that ParTech continues to collect and retain biometrics, has failed to actually

adhere to a retention schedule, and has failed to delete biometric information. The

Seventh Circuit has found that violations of these sorts satisfy the injury in fact

needed for Article III standing. Fox, 980 F.3d at 1155 (finding that “an

unlawful retention of a person’s biometric data is as concrete and particularized an

injury as an unlawful collection of a person’s biometric data.”) (emphasis in original).

With an injury in fact, it follows that the Court has subject matter jurisdiction over

Neals’s Section 15(a) retention-policy claim, and the Court accordingly denies

ParTech’s motion to remand.

                           II. Motion to Stay Proceedings

       ParTech also moves the Court to stay the case for a period of ninety days

pending decisions from the Illinois Appellate Court in Tims v. Black Horse Carriers,

App. No. 1-20-0563 and Marion v. Ring Container Techs., LLC, App. No. 3-20-0184.




                                          11
   Case: 1:19-cv-05660 Document #: 94 Filed: 02/09/21 Page 12 of 14 PageID #:823




Mot. Stay at 1–2. 6 Both cases will be addressing the currently unsettled question of

which statute of limitations period applies to BIPA claims.

      As noted above, courts generally consider three factors in deciding whether to

stay proceedings: (i) whether a stay will simplify the issues in question and

streamline the trial; (ii) whether a stay will reduce the burden of litigation on the

parties and on the court; and (iii) whether a stay will unduly prejudice or tactically

disadvantage the non-moving party. Leung v. XPO Logistics, Inc., 2015 WL 12826472,

at *1 (N.D. Ill. Aug. 12, 2015).

      ParTech argues that a stay would be appropriate here, because the outcome of

the appeals in Tims and Marion will “provide clarity regarding the scope of the class

and allow the parties to make a more educated assessment of settlement prospects,”

and Neals would not be prejudiced by the stay, as rulings are expected to be issued

in the near future. 7 Mot. Stay at 3. ParTech string cites several cases in which federal

district courts, including this Court, and state trial courts have granted motions to

stay pending rulings in Tims and Marion. Id. at 2–3.

      Neals opposes the stay, arguing that contrary to ParTech’s contention, clarity

on the applicable statute of limitations for BIPA claims “will have virtually no impact

on this case,” because the timeliness of the case is not in question. R. 89, Resp. Mot.

Stay at 2. Neals further explains that she filed this case only ten months after



6As a secondary ground, ParTech also requests a stay based on the fact that the parties are
currently engaging in settlement discussions. Mot. Stay at 1. The Court does not find that
the engagement of settlement negotiations warrants a stay at this time. The Court instead
focuses on ParTech’s argument regarding the pending Tims and Marion rulings.
7The Court understands that both Tims and Marion are fully briefed.


                                            12
   Case: 1:19-cv-05660 Document #: 94 Filed: 02/09/21 Page 13 of 14 PageID #:824




ParTech first violated her BIPA rights (she first scanned her finger on a ParTech

biometric POS terminal in May of 2018 and filed this case on March 21, 2019, see Am.

Compl. ¶ 27). Resp. Mot. Stay at 2. Accordingly, Neals contends that she would not

be subject to even the most stringent one-year limitations period if it applied, and

this case will proceed regardless of the rulings in Tims and Marion. Id. Neals argues

that this is what distinguishes the three district court orders cited by ParTech. See

Id. (citing Donets v. Vivid Seats, LLC, 20-cv-3551, R. 27 (N.D. Ill. Dec. 12, 2020)

(Valderrama, J.); Vaughan v. Biomat USA, Inc., 2020 WL 6262359, at *1 (N.D. Ill.

Oct. 23, 2020) (Aspen, J.); Bell v. SDH Servs. West, LLC, et al., 20-cv-3181, R. 22 (N.D.

Ill. Aug. 27, 2020) (Ellis, J.)).

       The Court agrees with Neals. In Donets, Vaughan, and Bell, the statute of

limitations period was at issue, and clarity on the applicable statute of limitations

would likely affect the disposition of the case. See Donets, No. 20-cv-03551, R. 27, at

1, 3 (noting that the defendant’s pending motion to dismiss argued that the plaintiff’s

claims were barred by a one- or two-year limitations periods and reasoning that “the

Tims and Marion decisions could control the [c]ourt’s resolution of the timeliness

issue,”); Vaughan, 2020 WL 6262359, at *2–3 (reasoning that the applicable statute

of limitations “is of significance here because, to the extent that a one-year statute of

limitations applies rather than a five-year period, Plaintiff’s case may warrant

dismissal”); Bell, 20 CV 3181, R. 22 at 2–3 (staying case because “although a close




                                           13
   Case: 1:19-cv-05660 Document #: 94 Filed: 02/09/21 Page 14 of 14 PageID #:825




question, . . . the Illinois Appellate Court’s decision[] in . . . Tims could control the

[c]ourt’s resolution of the . . . timeliness issues”) (internal citations omitted).

         Here, the statute of limitations is not at issue, and reversals in either Tims or

Marion would not dictate the disposition of this case. As such, the Court finds that a

stay of the proceedings is not warranted and denies ParTech’s motion for a stay.

Notably, the Court takes ParTech’s point that rulings on the applicable statute of

limitations may impact the scope of discovery requests and/or the scope of the

proposed class. The Court finds that these concerns can be addressed short of a stay

of the case proceedings as part of the discovery process and at the class certification

stage.

                                       Conclusion

         For the foregoing reasons, the Court denies ParTech’s motion to sever and

remand Neals’s claim under BIPA Section 15(a) (R. 63). The Court also denies

ParTech’s motion to stay the case proceedings (R. 85).




                                                 ____________________________________
                                                 Franklin U. Valderrama
                                                 United States District Judge

Dated: February 9, 2021




                                            14
